 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDby section 8(b) (4).Accordingly,Iwould conclude that the judicial reasoning bywhich it has been established that secondary boycott picketing is not restricted bySection 8(c)would be equally applicable to the peaceful minority picketing forrecognition and organization proscribed by Section 8(b) (7).But insofar as I amcalled upon to evaluate Section 8(b)(7) in terms of constitutional guarantees, how-ever, I am mindful of established Board policy that preserves such questions forthe determination of the courts.31In summary,therefore,it is concluded and found that for the several reasonsenumerated above,and for each of them,by picketing Jumbo Food Stores, Inc., formore than a reasonable time after December 11, 1959,with the objects describedabove, and without a petition being filed pursuant to Section 9(c), Respondents haveengaged in and are engaging in unfair labor practices as defined in Section8(b)(7)(C) of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Jumbo Food Stores, Inc., is an employer within the meaning of Section 2(2)and 8(b) (7) of the Act.2.Respondents are labor organizations within the meaning of Section 2(5) ofthe Act.3.By picketing Jumbo Food Stores,Inc., for more than a reasonable time afterDecember 11, 1959,with the objects of forcing or requiring Jumbo Food Stores, Inc ,to recognize and bargain as the collective-bargaining representative of the employeesof Jumbo,and of forcing or requiring the employees of Jumbo to accept or selectthem as their collective-bargaining representatives without a petition being filed underSection 9(c) of the Act,Respondents have engaged in and are engaging in unfairlabor practices proscribed by Section 8(b)(7)(C)of the Act.4.The foregoing unfair labor practices having occurred in connection with theoperation of Jumbo Food Store's business as set forth in section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates and substantially affect commerce within the meaning of Section 2(6) and (7)of the Act.[Recommendations omitted from publication.]m Bluefleld Produce & Provision Company,117 NLRB 1660, 1663Puerto Rican American Sugar Refinery, Inc.andWadelmiroArroyo.Case No. 24-CA-13841.March 01, 1962DECISION AND ORDERUpon charges duly filed by ladelmiro Arroyo, an individual, here-in called Arroyo, the General Counsel of the National Labor Rela-tions Board, by the Regional Director for the Twenty-fourth Region,issueda complaint dated March 8, 1961, against Puerto Rican Ameri-can Sugar Refinery, Inc., herein called the Respondent, alleging thatthe Respondent had engaged in and was engaging in certain unfairlabor practices within the meaning of Section 8 (a) (1) and (5) andSection 2(6) and (7) of the National Labor Relations Act, asamended.Copies of the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served upon the Respondent andthe Charging Party.With respect to the unfair labor practices, the complaintalleges,in substance, that Wadelmiro Arroyo, an individual, was and is the136 NLRB No. 39. PUERTO RICAN AMERICAN SUGAR REFINERY, INC.429exclusive representative of all cleaning (or maintenance) employees,stevedores, bag sewers, waterboys, and tally clerks at Respondent'swarehouse and piers in Playa de Ponce, Puerto Rico, in an appropri-ate unit,' and that on December 27, 1960, and at all times thereafter,Respondent unlawfully refused to bargain collectively with Arroyoconcerning the inclusion of union-security and checkoff provisions inthe unit described above.The Respondent's answer, filed March 13, 1961, admits certainjurisdictional and factual allegations of the complaint, but denies thecommission of any unfair labor practices.On March 22, 1961, all parties to this proceeding entered into astipulation of facts, and requested that this proceeding be transferreddirectly to the Board for findings of fact, conclusions of law, anddecision and order.The request states that the parties have waivedtheir rights to a hearing before a Trial Examiner, and to the issuanceof an Intermediate Report.This request also provides that thecharge, complaint, answer, and stipulation of facts constitute theentire record in the case.On May 11, 1961, the Board granted the parties' request to transferthe case to the Board. The right to file briefs was waived by all theparties.Upon the basis of the parties' stipulation of facts, and uponthe entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Puerto Rican corporation, is engaged in the re-fining of sugar at its Mercedita, Puerto Rico, place of business.Dur-ing the calendar year 1960, a representative period, Respondent re-fined, sold, and shipped from its refinery at Mercedita, Puerto Rico,products valued in excess of $50,000 to points outside the Common-wealth of Puerto Rico.The Respondent admits, and we find, that it is engaged in commercewithin the meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESThe factsas stipulatedshow that Arroyowas certified as bargain-ing agent for all cleaning(or maintenance)employees,stevedores,bag sewers,waterboys,and tally clerks at Respondent's warehouse andpiers in Playa de Ponce, Puerto Rico,on March 10,1960.1There-1This unit was found appropriate by the Board in a Decision and Direction of Electionfound at 125 NLRB 384 (Case No 24-RC-1288)2The complaint alleges, and Respondent admits,that the appropriate unit consists of allcleaning(or maintenance)employees,stevedores,bag sewers,waterboys,and tally clerksat Respondent'swarehouse and piers in Playa de Ponce,Puerto Rico, excluding all execu-tive,administrative,professional,and office clerical employees,guards,watchmen, and 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter,negotiationsbegan fora collective-bargainingagreement be-tween Arroyo and Respondent, to succeed the contract of Union deTrabajadoresde Muellesy Ramas Anexas de Puerto Rico, DistrictCouncil, Ind., which was scheduled to, and did, expire on Decem-ber 31,1960.During negotiations Arroyo, on several occasions, requested theinclusion of union-security and dues checkoff provisions in the parties'contract.The parties were in agreement as to everything exceptunion-security and dues checkoff provisions, regarding which theRespondent refused to bargain on the ground that it was precludedfrom granting such provisions to an individual bargaining representa-tive by the court's decision inJoseph J. Schultz v. N.L.R.B. (TheGrand Union Co.),284 F. 2d 254 (C.A.D.C.) 3 On December 28,1960, Arroyo and the Respondent entered into a collective-bargainingagreement without the inclusion of union-security and dues checkoffprovisions, with the understanding that Arroyo was reserving hisrights concerning the negotiation of such provisions, and upon assur-ance by Respondent that the duty to bargain for such provisions wouldbe dependent upon final disposition of the charges in the instant case.The contract was signed by Arroyo as an individual.After the case had been transferred to the Board, but before adecision had been rendered, Arroyo, on October 10, 1961, filed a motionwhich stated that Respondent had granted him, in the form of a stipu-lation, union-security and dues checkoff provisions, and Arroyo re-quested the Board to issue an "order confirming the Regional Direc-tor's and the Petitioner's points."The stipulated agreement wassigned by Arroyo as president of Local 1280, International Union ofElectrical,Radio and Machine Workers, AFL-CIO, and providedthat its provisions were to be incoporated into the December 1960agreementexecuted Arroyo and Respondent.As Arroyo's reason forfiling the motion was not clear, the Board, on November 24, 1961,issued a notice to show cause why Arroyo's motion of October 10 shouldnot be treatedas a motionfor permission to withdraw his chargesherein.Arroyo's answer ofNovember 29, 1961, stated that this wasnot his intent, and he urged the Board to proceed on the record beforeit.In the meantime, on November 1, 1961, Arroyo had filed a "MotionRequesting Amendment of [the] Certification" issued to him in Casesupervisors as defined in the Act.Only the warehouse and piers at Playa de Ponce areinvolved in this proceeding.8In the cited case, the court held, contrary to the Board's decision in 123 NLRB 1665,that an individual is not a labor organization within the meaning of Section 8(a) (3)proviso permitting the execution of union-security agreementsThe court remanded thecase to the Board and, in a supplemental decision(132 NLRB 1037),the Board acceptedthe court's opinion as the law of the case and found that the execution of a union-security agreement with a certified individual representative violated Section 8(a) (3)and (1)of the Act. SERVICE & MAINTENANCE EMPLOYEES UNION, NO. 399431No. 24-RC-1288, mentioned above. In that motion he respectfully re-quested that the name "Insular Labor's Association Local 1280, Inter-nationalUnion of Electrical, Radio and Machine Workers, AFL-CIO" 4 be substituted for the name "Waldelmiro Arroyo." The Board,on February 21, 1962, issued an order granting the motion to amendthe certification for the reasons stated therein.In view of the foregoing, and especially in view of the fact thatRespondent has negotiated and granted union-security and dues check-off provisions to Local 1280 (now the certified bargaining representa-tive), the Board hereby finds that it will not effectuate the policies ofthe Act to decide the issues raised in the complaint.Accordingly,the complaint herein shall be dismissed.CONCLUSIONS OF LAW1.Puerto Rican American Sugar Refinery, Inc., is engaged in com-merce within the meaning of the Act.2. It will not effectuate the policies of the Act to decide the issuesraised in the complaint.[The Board dismissed the complaint.]4Hereinafter called Local 1280.Service and Maintenance Employees Union,Local 399, AFL-CIOandThe William J.Burns International Detective Agency,Inc.Case No. 21-CC-392.March 21, 1962DECISION AND ORDEROn May 3,1961, Trial Examiner Martin S. Bennett issued his Inter-mediate Report herein, finding that the Respondent had engaged inunfair labor practices and recommending that it cease and desist there-from and take affirmative action, as set forth in the Intermediate Re-port attached hereto.Thereafter the Respondent, the General Coun-sel, and the Charging Party filed exceptions and supporting briefs.The Board has reviewed the rulings of the Trial Examiner andfinds no prejudicial error.The rulings are affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs, andthe entire record in this case,1 and adopts the findings, conclusions, andrecommendations of the Trial Examiner with the followingmodifications :The pertinent facts, more fully set forth in the Intermediate Report,follow.3Respondent's request for oral argument is denied as the record,the exceptions,and thebriefs adequately present the issues and the positions of the parties.136 NLRBNo. 34.